This was a claim filed in the office of the Auditor of State, April 2, 1897, by M. S. Carr, for money expended in organizing and recruiting “A” company of the Fourteenth Illinois Cavalry, in the war of 1861. The files show that the claimant was commissioned as captain of the company and was mustered on the 17th day of December, 1862; but that company “A” was not mustered into the service of the United States until a later date. That claimant recruited and organized “A” company of the Fourteenth Illinois Cavalry Volunteers during the months of August and September, 1862; and, from that time on, having been elected as captain of the company in October, 1862, drilled his men at Peoria, Illinois, until the Fourteenth Cavalry Regiment was regularly mustered into the service of the United States on January 7, 1863. That claimant expended his own money and was not paid from August 1,1862, to December 17, 18’62; and, it is for this service and for amounts of money expended that this claim is filed. The items are for four months and seventeen days recruiting at $70 per month.......... $319.66 Four months and seventeen days subsistence. 221.60 Total ................................ $541.26 To this claim the State files two pleas; first, the general issue; second, the statute of limitations. We do not question the justness of the claim, but the evidence shows that the same has long since been barred by the statute of limitations, and the statute of limitations having been pleaded we are of opinion that it operates as a complete defense to the claim. In the claim of Downey v. The State, decided at the present session, the Commission so held and we see no reason for changing the rule announced in that claim. It is therefore the opinion of the Commission that this claim, should be denied. •Claim dismissed.